Exhibit 10.2 MedCAREERS Group WorkAbroad.com Development Proposal Prepared for: R. Bryan Crutchfield C. John Dean Proprietary Statement This document contains confidential and proprietary information and is the property of KOSTYA, Inc. This document was prepared for the requesting party for the sole purpose of evaluating the services proposed. It is submitted to you in confidence, on the condition that you and your representatives have, by receiving it, agreed not to reproduce or copy it, in whole or in part, or to furnish such information to others, or to make any other use of it except for the evaluation purposes stated above, and to return it to KOSTYA, Inc. upon request. The previous statement shall not apply to the extent that such statement violates any federal or state laws requiring such information to be made available to the public. KOSTYA, Inc. 360 Village Trace, Suite 15D T. 888-756-7892 info@kostya.net Marietta, GA 30067 F. 206-350-0524 Bryan Crutchfield C. John Dean MedCAREERS Group, Inc. 5 Concourse Parkway Suite 2925 Atlanta, GA 30328 April 9, 2010 Dear Bryan and John, Thank you for taking time to discuss the details of the WorkAborad project. We look forward to working with you to develop a next generation job board platform to power WorkAbroad.com In the proposal that follows, we provide a roadmap to plan, execute and deliver the product that best meets your business requirements. We welcome the opportunity to walk through our proposal with you and address any questions that you may have. Feel free to contact me (404.477.4441) with questions or areas that may need further clarification. Best Regards, Konstantin Derenstein CEO KOSTYA, Inc. MedCAREERS Group - WorkAbroad.com Development Proposal Proprietary & Confidential - KOSTYA, Inc. -2- 1. Project Background MedCAREERS Group mission is to become a leader in the healthcare career arena with a focus on the healthcare professional. MedCAREERS Group’s goal is to build itself into a complete resource for the healthcare professional with an emphasis and understanding of what healthcare professionals need as a resource to assist them in maximizing their careers. MedCAREERS Group aims to be the "go to" place for the healthcare professional community. MedCAREERS Group intends to offers easy, comprehensive solutions and information that is exclusively healthcare related. Workabroad.com is a tremendous domain name for furthering MedCAREERS Group strategy of providing information to and facilitating the life and careers of healthcare professionals. There are a number of international healthcare professionals that currently visit workabroad.com and MedCAREERS Group intends to expand the offerings on the website to further meet the needs of these people. Platform Overview KOSTYA’s Job Board platform will laverage search engine optimization technology to seamlessly integrate job search and job posting with popular social networking sites. This platform will include: · Search Engine Optimized architecture · Integration with Social Networks (LinkedIn, Facebook, Twitter) · Job Aggregator and Internet Spidering Capabilities · Integration with Indeed.com 2. Project Methodology KOSTYA follows internationally recognized standards for project management best practices on all of its projects. KOSTYA will tailor its Project Engagement Methodology to accommodate the following objectives: · Initiation: KOSTYA and MedCAREERS Group will conduct business and technical meetings to identify all keypersonnel and information required for the project. Deliverables and a high level project schedule are identified and documented during this phase. A dedicated Project Manager will be assigned to the project. · Planning:KOSTYA will create a detailed project plan, including a project schedule and list of deliverables to be presented to MedCAREERS Group. In this phase, KOSTYA will need access to technical information (existing source code, design documents, website access, etc.) identified during initiation. MedCAREERS Group - WorkAbroad.com Development Proposal Proprietary & Confidential - KOSTYA, Inc. -3- · Executing:KOSTYA will provide deliverables and perform all services outlined in the project plan for BMedCAREERS Group. · Monitoring and Control:For the duration of the project, KOSTYA will provide MedCAREERS Group with project status updates and progress reports. Issue and Change logs will be maintained by KOSTYA. Project Manager will be the principal contact point for communication regarding the project. 3. Software Lifecycle KOSTYA has developed a strong approach to successful implementation of software development project. This proven method will provide the framework for this project. · Requirements: Requirements sessions consist of interviews between MedCAREERS Group and members of our team. These interviews help MedCAREERS Group refine their understanding of system requirements and identify any gaps in the existing documentation.This is a critical phrase that will be a foundation for the rest of the process. · Design:We begin designing a system from high level module breakdown to detailed design.The elements of design include user interface abstractions, navigation methods, information architecture.Detailed design includes software architecture: technology selection, database modeling, system interface design.Detailed design refines the logic driving the system to the point where it can be unambiguously and efficiently realized in an application. · Development:KOSTYA employs an agile development process. MedCAREERS Group is allowed input and can provide feedback throughout this process. This ensures that clients receive a solution that fits their requirements. · Quality Assurance: KOSTYA enforces strict quality control to ensure that the website emerges from the development process is error-free, reliable and meets MedCAREERS Group objectives.To facilitate high standards of quality, KOSTYA creates a set of test cases that will be checked after design phase is completed, or before a new release is deployed. · Deployment: KOSTYA will configure and deploy the application for MedCAREERS Group on a production server. We install the completed application and perform functional and performance testing to ensure it is stable at the expected operating conditions. · Maintenance: Our commitment to successful development does not end after the application is launched.KOSTYA offers services to support and continue to improve the application on an ongoing basis. MedCAREERS Group - WorkAbroad.com Development Proposal Proprietary & Confidential - KOSTYA, Inc. -4- 4. Our Approach KOSTYA’s approach is to construct a custom website application that is designed specifically to fit the needs of MedCAREERS Group website. High Level Functionality The following are a set of high level functions: Candidate · Job search (boolean, zip code radius), application · Multiple resumes, document files, video · Job alerts via email · RSS job feeds subscription · Email job to friend, show me jobs like this one · Registration, login, profile editing · Single sign on: Ning, BuddyPress, membership website · Application history, saved jobs, saved searches · Resume privacy & search control · Employers directory · Candidate payments Employer · Job posting, applications tracking, adding video · Assessment questionnaire · Resume searching (incl. attached files / zip code radius) · Resume search agents / email alerts · Registration, login, account management · Sub accounts · Employer profile page · Employer career portal (branded mini site with job listing) · Job wrapping service · Bulk jobs posting via XML interface · Services purchase via credit card or invoice · Candidate bulk messaging Administrator · Candidates & resumes management · Employers management · Jobs management · Content Management System · Look & feel / design customization MedCAREERS Group - WorkAbroad.com Development Proposal Proprietary & Confidential - KOSTYA, Inc. -5- · Simplified content editing via front end · Personalized widgets / CRM Dashboard · Advertising / banner management · Bulk posting integration (XML / HTTP interface, Broadbean) · Job syndication: XML feeds for Indeed, Oodle, Google Base, etc · Backfilling: Simplyhired & Indeed jobs within your search results · Social networks & blogs integration, single sign on · Job wrapping (spider integrated) · Auto-post jobs to Twitter · Customizable registration & seach forms, dropdown listings · Configurable automated emails · Mass email marketing integration · External RSS feeds reader · 25 configurable reports & XLS export · Candidate & employer data: export & import via CSV · Flexible pricing (incl. pay per application, charging job seeker) · Payment systems: Paypal, Authorize.net, Moneybookers Additional Functionality Additional functionality that is can be added to the platform, but not included in the original scope: · XML Spidering · LinkedIn Integration · Mobile Version · Employee Portal · Multilingual Support Technology Based on our preliminary analysis of the requirements and existing systems, we are anticipating that KOSTYA will license and customize JobMount platform from Apsen Technology Labs for the Job Board functionality. MedCAREERS Group will have an option to purchase complete unencrypted source code for the final product. MedCAREERS Group - WorkAbroad.com Development Proposal Proprietary & Confidential - KOSTYA, Inc. -6- 5. Estimated Cost This project implementation be billed on a Fixed Bid basis. Below is the breakdown of costs by phase project duration. Phase Duration (weeks) Cost Requirements 1 $ Specification $ Design 2 $ Licensing - $ Development 8 $ Testing 2 $ Deployment $ 16 $ The pricing above includes $2,000 ad Server integration. Optional components not included in the above price are: · Salary Guide - $3,000 · Job Spidering Technology - $99 / per client / month · Web Scraping Technology - $99 / 10,000 pages / month Software Maintenance, Production Support and Hosting services are billed on a monthly basis. 12 month support contract is required. Service Cost Maintenance & Production Support $ Virtual Private Hosting $ $ MedCAREERS Group - WorkAbroad.com Development Proposal Proprietary & Confidential - KOSTYA, Inc. -7- Changes or additions requested by MedCAREERS Group that go beyond the original scope, will be billed at the rates presented below. Formal change requests must be submitted and accepted by both parties before changes to the project will be incorporated. Resource Rate (hour) Software Architect $ Developer $
